Citation Nr: 9904656
Decision Date: 02/19/99	Archive Date: 06/24/99

DOCKET NO. 94-28 951               DATE FEB 19, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death, to include as due to exposure to ionizing radiation or
inservice tobacco use.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from June 1942 to June 1965,
prior to his death in October 1992. The appellant in this matter is
the veteran's widow.

This appeal was previously before the Board of Veterans' Appeals
(BVA or Board) in December 1996, at which time it was remanded to
the Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma, for the completion of certain procedural and
evidentiary development. Following the RO's attempts to complete
the requested actions, the case was returned to the Board for
further appellate review.

FINDING OF FACT

The appellant's claim of entitlement to service connection for the
cause of the veteran's death, to include as due to exposure to
ionizing radiation or inservice tobacco use, is not accompanied by
cognizable evidence demonstrating that such claim is plausible or
capable of substantiation.

CONCLUSION OF LAW

The appellant's claim of entitlement to service connection for the
cause of the veteran's death, to include as due to exposure to
ionizing radiation or inservice tobacco use, is not well-grounded.
38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for the cause of the veteran's death may be
granted if a disorder incurred in or aggravated by service either
caused or contributed substantially or materially to cause death.
38 U.S.C.A. 1310 (West 1991); 38 C.F.R. 3.312 (1998). A service-
connected disorder is one which was incurred in or aggravated by
active service; there exists a rebuttable presumption of service
incurrence for certain chronic diseases, such as a malignant tumor,
if manifested to a compensable degree within a prescribed period
from the veteran's separation from active duty. 38 U.S.C.A. 1101,
1110, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 3.307, 3.309
(1998).

A service-connected disability will be considered as the principal
(primary) cause of death when such disability, singly or jointly
with some other disorder, was the immediate or underlying cause of
death or was etiologically related thereto. A contributory cause of
death is inherently one not related to the principal cause. In
determining whether the service-connected disability contributed to
death, it must be shown that it contributed substantially or
materially, that it combined to cause death, or that it aided or
lent assistance to the production of death. It is not sufficient to
show that it casually shared in producing death, but rather it must
be shown that there was a causal connection. 38 C.F.R. 3.312
(1998).

Certain diseases shall be service-connected if they become manifest
in a "radiation-exposed veteran," as defined by 38 C.F.R.
3.309(d)(3), provided the rebuttable provisions of 38 C.F.R. 3.307
are also satisfied. Such diseases include leukemia (other than
chronic lymphocytic leukemia); primary liver cancer (except if
cirrhosis or hepatitis B is indicated); cancers of the thyroid,
breast, pharynx, esophagus, stomach 5 small intestine, pancreas,
bile ducts, gall bladder, salivary gland, urinary tract (including
the kidneys, renal pelves, ureters, urinary bladder, and urethra);

multiple myeloma; and lymphomas (except Hodgkin's disease). 38
C.F.R. 3.309(d)(2). See Ramey v. Brown, 9 Vet. App. 40 (1996),
affd. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).

The regulation, 38 C.F.R. 3.311(b), while not creating a
presumption of service connection for radiation exposed veterans,
sets forth a list of radiogenic diseases for which service
connection may be granted provided that certain other requirements
specified in that regulation are met. Such regulation was amended
as of September 24, 1998, for inclusion among those radiogenic
diseases, all cancers of the lung. 63 Fed. Reg. 50993-50995 (1998).
Another provision, 38 C.F.R. 3.311(b)(4), also provides for
consideration of a claim under 38 C.F.R. 3.311(b), provided that
the claimant has cited or submitted competent scientific or medical
evidence that the claimed condition is a radiogenic disease. See
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The threshold question to be answered in this appeal, however, is
whether the appellant has presented evidence of a well-grounded
claim; that is, a claim that is plausible and meritorious on its
own or capable of substantiation. If she has not, her appeal must
fail. 38 U.S.C.A. 5107a (West 1991); Murphy v. Derwinski, 1 Vet.
App. 78, 81 (1990).

To be well-grounded, a claim must be supported by evidence, not
just allegations. Tirpak v. Derwinski, 2 Vet. App. 609 (1992).
Although the claim need not be conclusive, it must be accompanied
by supporting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is plausible. Id. at 61 0.
Where the determinative issue involves medical causation or a
medical diagnosis, competent medical evidence to the effect that
the claim is "plausible" or "possible" is required. Grottveit v.
Brown, 5 Vet. App. 91, 93 (1993).

For a claim to be well grounded, there must be (1) a medical
diagnosis of a current disability; (2) medical, or in certain
circumstances, lay evidence of inservice occurrence or aggravation
of a disease or injury; and (3) medical evidence of a nexus between
an inservice disease or injury and the current disability. Epps v.
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

The provisions of 38 C.F.R. 3.303(b) (1998) provide a substitute
way of showing inservice incurrence and medical nexus for purposes
of well-grounding a claim. See Savage v. Gober, 10 Vet. App. 488,
495-97 (1997). The Court held that the chronicity provision applies
where there is evidence, regardless of its date, which shows that
a veteran bad a chronic condition either in service or during an
applicable presumption period and that the veteran still has such
condition. That evidence must be medical, unless it relates to a
condition that the Court has indicated may be attested to by lay
observation. If the chronicity provision does not apply, a claim
may still be well-grounded "if the condition is observed during
service or any applicable presumption period, continuity of
symptomatology is demonstrated thereafter, and competent evidence
relates the present condition to that symptomatology." Savage,
supra.

In the case at band, evidence of record indicates that the veteran
died in October 1992, at the age of 71 years. The certificate of
death indicates that lung cancer was the immediate cause of the
veteran's death. The record otherwise demonstrates that service
connection had not been established for any disability of the
veteran during his lifetime.

Service medical records are devoid of complaints or findings
referable to the veteran's fatal lung cancer and it is not
otherwise shown that a malignant tumor of the right lung was
present within one year of the veteran's discharge from service in
1965. Evidence developed postservice initially identifies the
existence, as of January 1992, of a large right perihilar mass
beginning at the approximate level of

the carina and extending inferiorly to the level of the aortic
root. At that time, the onset of symptoms, including that of a
cough, was tied to the preceding Thanksgiving day. Subsequent
bronchoscopy confirmed the presence of moderately to poorly
differentiated, invasive, squamous cell carcinoma of the right
lung, for which radiation therapy was initiated. There is otherwise
lacking in this matter competent medical evidence of a nexus
between the cause of the veteran's death and his period of military
service or any event thereof. As such, the claim at band is not
well-grounded. See Epps, supra.

In this appeal, the appellant advances specific argument that the
veteran was exposed to ionizing radiation while in service when he
was stationed at or near nuclear test sites in Nevada. It was at
those locations, the appellant avers, that the veteran was assigned
to maintain service department aircraft. In response, the Board
notes that the record is devoid of competent evidence that the
veteran was "radiation-exposed," pursuant to 38 U.S.C.A. 1112(c)
and 38 C.F.R. 3.309(d)(3)(1), nor is lung cancer a disease for
which there exists a presumption of service connection based on
exposure to ionizing radiation under 38 U.S.C.A. 1112(c)(2) or 3 8
C.F.R. 3.309(d)(2). As there is no entitlement to the
aforementioned presumption of service connection, the appellant is
not exempt from the requirement of furnishing evidence of service
incurrence or aggravation and competent medical evidence of a nexus
between the cause of the veteran's death and his military service
in order to well-ground her claim. See Brock v. Brown, 10 Vet. App.
155, 162 (1997).

The veteran's fatal lung cancer is nonetheless a radiogenic disease
under 38 C.F.R. 3.311(b), but that section does not provide for
presumptive service connection for radiogenic diseases, see Ramey
v. Brown, 9 Vet. App. at 45. Under the framework of 38 C.F.R.
3.311, there must be shown to have been inservice radiation
exposure, and despite the appellant's strong assertions that in
fact the veteran was so exposed, the evidence obtained from the
service department and the Defense

Special Weapons Agency (DSWA) all indicates that there was no
inservice exposure of the veteran to ionizing radiation. Likewise,
the Director of the VA's Compensation and Pension Service in May
1995 determined that there was no evidence in file of the veteran's
inservice exposure to ionizing radiation. No one other than the
appellant proffers that the veteran was so exposed, and it is not
otherwise shown that the appellant has the requisite background or
expertise to offer competent evidence as to whether and to what
degree the veteran was exposed to ionizing radiation. See Heuer v.
Brown, 7 Vet. App. 379, 384 (1995).

Allegations are also advanced, to the effect that the veteran's
lung cancer is due to his inservice tobacco use, which it is
alleged originated in service. Assuming without deciding that the
veteran's tobacco use originated in service and may have progressed
to an addiction, no medical professional has offered an opinion
linking any inservice tobacco use/nicotine addiction of the veteran
to the development of his lung cancer in 1992. The Board notes, in
this regard, that a private treating physician, K. E. Whinery,
M.D., in an April 1997 statement cited the veteran's history of
starting to smoke while on active duty and of continuing to smoke
heavily for a period of 50 years thereafter, but such physician did
not in any way link the veteran's right lung carcinoma to his
inservice tobacco use or any nicotine addiction of service origin.
No other medical professional has otherwise addressed the matter.
Thus, there is lacking competent medical evidence of a nexus
between the claimed inservice tobacco use/nicotine addiction and
the veteran's fatal cancer of the right lung. See Epps, supra;
Under Secretary for Benefits Letter 20-97-14 (July 27, 1997).

In view of the foregoing, the Board finds the veteran's claim for
service connection for the cause of the veteran's death to be not
well-grounded.

At this juncture, the undersigned addresses the argument set forth
by the veteran's representative that there was not full compliance
by the RO with the Board's

directives contained in its remand of December 1996, insofar as a
medical review of I the claims file and an opinion by a board
certified pulmonary specialist were requested for the purpose of
determining the etiology of the veteran's right lung carcinoma, but
none was performed. The representative notes that the appellant, as
a matter of law, has a right to compliance with remand orders,
citing Stegall v. West, 11 Vet. App. 268 (1998). Based on the
claimed inadequacy, it is set forth that further remand action is
required for compliance.

The undersigned disagrees, finding that inasmuch as the claim in
question is not well-grounded, further development of the evidence
is not in order. See Epps, supra. The facts presented in this
matter are distinguished from those in Stegall, where there was at
issue a claim for increase for headaches (well-grounded based on an
allegation of increased severity per Caffrey v. Brown, 6 Vet. App.
377, 381 (1994)), the Board remanded in part so that a psychiatric
examination could be performed to assist in determining the
etiology of the headaches, and such examination was not then
undertaken. In the case at hand, well-groundedness of the claim in
question was not previously conceded by the Board and is not now
shown. In addition, it is apparent that the appellant failed to
provide the clarifying information sought by the Board in the first
two indented paragraphs of its 1996 remand, but that
notwithstanding, the RO did accomplish the requested referrals to
a Federal agency and the service department for a radiation dose
estimate. As no inservice exposure to ionizing radiation was
confirmed, and competent medical evidence of a nexus between
inservice tobacco use and the subsequent onset of the veteran's
fatal lung cancer was not on file, the RO correctly determined that
the requested medical review of the file was unnecessary. If the
review had been performed, despite the absence of a well-grounded
claim, the appellant would have received consideration to which she
was not otherwise entitled by law or regulation. Accordingly, any
error in failing to condition explicitly the performance of the
medical review of the file upon the RO's initial determination that
the claim was well-grounded is harmless and non-prejudicial to the
appellant.

Also, further remand action is not deemed to be in order for the
RO's consideration of a regulatory change involving 3 8 C.F.R.
3.311(b)(2) effected September 24, 1998, while this matter remained
in remand status. Such change provided that all cancers are
radiogenic diseases for purposes of 38 C.F.R. 3.311. While such
change was made during the time the appellant's claim was pending
and without RO consideration, the Board made the appellant aware of
the proposed regulatory change by means of its 1996 remand and no
prejudice to the veteran is otherwise found in the Board's
consideration of both the old and new versions without first
permitting the RO to consider the September 1998 change, in that
under both the former and current versions, the appellant's claim
remains not well-grounded. See Karnas v. Derwinski, 1 Vet. App.
308, 312-13 (1991); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Inasmuch as the claim advanced by the appellant as to her
entitlement to service connection for the cause of the veteran's
death is not well-grounded, denial of such claim is in order.
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995).

Moreover, the Board views its foregoing discussion as sufficient to
inform the appellant of the elements necessary to complete her
application for the claim for service connection for the cause of
the veteran's death. Robinette v. Brown, 8 Vet. at 77-78. At an
earlier point in this appeal, the appellant sought VA's assistance
in locating a radiation detector reportedly worn by the veteran
while on active duty, but in a subsequent statement offered in July
1996, the appellant noted that she had attempted to retrieve that
appliance from the service department and was told that it was
unavailable as it had been lost or mislaid. The Board is not aware
of any other relevant evidence which may have existed, or could
have been obtained, that, if true, would render the appellant's
claim "plausible" and, thus, require VA to notify the appellant of
that relevant evidence in order that she may complete her
application. McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per
curiam).

ORDER

Inasmuch as the appellant's claim for service connection for the
cause of the veteran's death, to include as due to exposure to
ionizing radiation or inservice tobacco use, is not well-grounded,
the appeal is denied.

WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

10- 

